Citation Nr: 1530762	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  11-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial increased rating for right shoulder dislocation, status post arthroscopic repair, evaluated as 10 percent disabling from December 21, 2007, to February 12, 2009; 100 percent disabling from February 13, 2009, through May 31, 2009, based on surgery requiring convalescence; 20 percent disabling from June 1, 2009, to January 4, 2012; 100 percent disabling from January 5, 2012, through February 29, 2012, based on surgery requiring convalescence; and as 20 percent disabling thereafter.

2.  Entitlement to an extension beyond May 31, 2009, of the temporary total disability rating pursuant to 38 C.F.R. § 4.30, based upon ongoing convalescence following right shoulder surgery.

3.  Entitlement to an initial increased rating for hyperthyroidism (also claimed as Grave's disease), evaluated as noncompensable from December 21, 2007, to April 9, 2008; 10 percent disabling from April 10, 2008, to September 18, 2009; and as noncompensable thereafter.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2008 and January 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the June 2008 rating decision, the RO granted entitlement to service connection for right shoulder dislocation and assigned a noncompensable evaluation, effective December 21, 2007, the day following the Veteran's discharge from service.  The Veteran disagreed with the assigned disability evaluation.  In a January 2010 rating decision, the RO granted a temporary total evaluation for convalescence due to right shoulder surgery from February 13, 2009, to June 1, 2009.  That same month, the Veteran disagreed with the date of termination of the temporary total evaluation.  In a February 2011 rating decision, the RO increased the right shoulder disability evaluation to 20 percent, effective June 1, 2009, the date the temporary total evaluation was terminated.  In November 2014, the RO found clear and unmistakable error (CUE) in the June 25, 2008, rating decision, which failed to grant a compensable evaluation for the right shoulder disability.  The RO assigned a 10 percent evaluation for the right shoulder effective December 21, 2007, the day after the date of the Veteran's discharge from service.  In this rating decision, the RO also granted another temporary total evaluation for convalescence due to right shoulder surgery from January 5, 2012, to February 29, 2012.  The Veteran did not expressly disagree with the length of this temporary total evaluation.

In the June 2008 rating decision, the RO granted entitlement to service connection for hyperthyroidism and assigned a noncompensable evaluation, effective December 21, 2007, the day following the Veteran's discharge from service.  The Veteran disagreed with the assigned disability evaluation.  In November 2014, the RO found clear and unmistakable error (CUE) in the February 2011 statement of the case, which failed to grant a compensable evaluation for the Veteran's hyperthyroidism.  The RO assigned a 10 percent evaluation for the period from April 10, 2008, to September 17, 2009.

The Board notes that although the RO has increased the evaluations for the Veteran's service-connected right shoulder disability and hyperthyroidism throughout the appeal period, the increases did not constitute full grants of the benefits sought, and the Veteran's claims for higher initial evaluations remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

The Veteran also perfected an appeal of the issue of entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities under 38 C.F.R. § 3.324.  However, the RO has subsequently granted compensable ratings for the Veteran's service-connected disabilities; therefore,  these decisions represent full grants of the benefit sought and this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The Veteran appointed a private attorney as her representative before VA in June 2009.  In March 2013, the private attorney withdrew her representation of the Veteran, and the Veteran has not appointed another representative.  Therefore, she is currently not represented.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The Veteran is service-connected for a right shoulder disability.  She has had two surgeries for her right shoulder disability, and the medical evidence shows that there are scars resulting from these surgeries.  See January 2015 VA examination report.  The record also suggests that an inferred claim has been raised by the Veteran's complaint of painful right shoulder scars.  See September 2009 VA treatment record.  Therefore, the Board refers the issue of entitlement to service connection for right shoulder scars to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an initial increased rating for hyperthyroidism and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, for the period from December 21, 2007, to February 12, 2009, the disability picture associated with her right shoulder disability more nearly approximated limitation of motion at shoulder level.  The right shoulder disability was not manifested by arm motion restricted midway between side and shoulder level, ankylosis, frequent episodes of recurrent dislocation with guarding, or malunion with marked deformity.

2.  Resolving reasonable doubt in the Veteran's favor, for the period from June 1, 2009, to September 24, 2009, the disability picture associated with her right shoulder disability more nearly approximated limitation of arm motion midway between side and shoulder level.  The right shoulder disability was not manifested by arm motion restricted to 25 degrees from the side, ankylosis, frequent episodes of recurrent dislocation with guarding, or malunion with marked deformity.

3.  For the period from September 25, 2009, to January 4, 2012, the Veteran's right shoulder dislocation, status post arthroscopic repair, was manifested by pain, stiffness, weakness, and restricted range of motion, with range of motion more nearly approximating shoulder level.  The right shoulder disability was not manifested by ankylosis, frequent episodes of recurrent dislocation with guarding, or malunion with marked deformity.

4.  Beginning March 1, 2012, the Veteran's right shoulder dislocation, status post arthroscopic repair, was manifested by pain, stiffness, weakness, and restricted range of motion, with range of motion more nearly approximating shoulder level. The right shoulder disability was not manifested by ankylosis, frequent episodes of recurrent dislocation with guarding, or malunion with marked deformity.

5.  The Veteran underwent  right shoulder surgery on February 13, 2009.  She was assigned a temporary total rating based on the need for convalescence for the period from February 13, 2009, to May 31, 2009. 

6.  Following the initial period of convalescence, there was no evidence of severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.


CONCLUSIONS OF LAW

1.  For the period from December 21, 2007, to February 12, 2009, the criteria for an initial 20 percent rating, and no more, for the Veteran's right shoulder dislocation have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5201 (2014).

2.  For the period from June 1, 2009, to September 24, 2009, the criteria for an initial 30 percent rating, and no more, for the Veteran's right shoulder dislocation have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014). 

3.  For the period from September 25, 2009, to January 4, 2012, the criteria for an initial increased rating in excess of 20 percent for the Veteran's right shoulder dislocation, status post arthroscopic repair, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5201 (2014).

4.  Beginning March 1, 2012, the criteria for an increased rating in excess of 20 percent for the Veteran's right shoulder dislocation, status post arthroscopic repair, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5201 (2014).

5.  The criteria for an extension of a temporary total rating beyond May 31, 2009, based on the need for convalescence following right shoulder surgery, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in February 2008.  Where, as here, service connection has been granted and initial ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

Finally, the RO sent the Veteran a letter dated in March 2010 that provided information as to what evidence was required to substantiate the claim for an extension of convalescence.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in February 2008, August 2009, January 2012, and January 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. 
§ 4.40.

As the issue on appeal is for a higher rating, consideration of whether the criteria for the current rating is met is not necessary, and the analysis below will focus on whether the Veteran meets the criteria for a higher rating for his right shoulder disability.

The Veteran seeks evaluations in excess of 10 and 20 percent for her service-connected right shoulder dislocation, status post arthroscopic repair.  At the outset, the Board notes that the Veteran's service-connected right shoulder disability is rated under Diagnostic Code 5201, limitation of motion.  

By way of background, in a June 2008 rating decision, the RO granted entitlement to service connection for right shoulder dislocation and assigned a noncompensable evaluation, effective December 21, 2007, the day following the Veteran's discharge from service.  The Veteran disagreed with the assigned disability evaluation.  In a January 2010 rating decision, the RO granted a temporary total evaluation for convalescence due to right shoulder surgery from February 13, 2009, to June 1, 2009.  That same month, the Veteran disagreed with the date of termination of the temporary total evaluation.  In a February 2011 rating decision, the RO increased the right shoulder disability evaluation to 20 percent, effective June 1, 2009, the date the temporary total evaluation was terminated.  In November 2014, the RO found clear and unmistakable error (CUE) in the June 25, 2008, rating decision, which failed to grant a compensable evaluation for the right shoulder disability.  The RO assigned a 10 percent evaluation for the right shoulder effective December 21, 2007, the day after the date of the Veteran's discharge from service.  In this rating decision, the RO also granted another temporary total evaluation for convalescence due to right shoulder surgery from January 5, 2012, to February 29, 2012.  The Veteran did not expressly disagree with the length of this temporary total evaluation.

In the June 2008 rating decision, the RO granted entitlement to service connection for hyperthyroidism and assigned a noncompensable evaluation, effective December 21, 2007, the day following the Veteran's discharge from service.  The Veteran disagreed with the assigned disability evaluation.  In November 2014, the RO found clear and unmistakable error (CUE) in the February 2011 statement of the case, which failed to grant a compensable evaluation for the Veteran's hyperthyroidism.  The RO assigned a 10 percent evaluation for the period from April 10, 2008, to September 17, 2009.

Diagnostic Code 5201 provides a 20 percent rating for arm motion limited at the shoulder level, major or minor, a 30 and 20 percent rating for arm motion limited midway between the side and shoulder level, major and minor respectively, and a 40 and 30 percent rating for arm motion limited to 25 degrees from the side, major and minor respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).  Normal range of shoulder flexion and abduction is from 0 to 180 degrees, and internal/external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Although the Veteran's service-connected right shoulder disability is rated under Diagnostic Code 5201, the Board will consider all applicable diagnostic codes when evaluating the Veteran's disability.  However, as there is no evidence of malunion, nonunion, loose motion, dislocation, ankylosis of the shoulder, or impairment of the humerus, the DCs pertaining to such impairments are not applicable.  38 C.F.R. § 4.71a, DCs 5200, 5202, 5203.

III.  Analysis

      Right Shoulder Rating

On VA examination in February 2008, the Veteran indicated that she dislocated her right shoulder in service.  She explained that following her discharge from service, her right shoulder continued to hurt.  She described pain, stiffness, weakness, and episodes of dislocation and subluxation.  She denied deformity, giving way, or instability.  She reported flare-ups of moderate severity, and indicated that she could not do anything until the pain subsided.  Forward flexion was to 180 degrees, with pain at 170 degrees.  Abduction was to 180 degrees, with pain at 170 degrees.  Internal and external rotation were to 90 degrees, with pain at 70 degrees.  There was no additional limitation of motion on repetitive use.  The examiner noted objective evidence of facial grimacing on range of motion.  The examiner found no increase in pain, weakness, fatigue, or endurance after three repetitive motions.  Motor strength was 5/5, and deep tendon reflexes were 2+.  The examiner diagnosed right shoulder strain post dislocation.  He did not find significant occupational effects from the right shoulder disability.  He noted that the Veteran was employed full-time as a cook, and did not report any time lost from work during the past year.

Magnetic resonance imaging (MRI) of the right shoulder dated in April 2008 revealed slight subluxation at the AC joint, otherwise normal.  In a VA treatment record dated in February 2008, there was mild limitation of motion and tenderness of the right shoulder.  The Veteran was only able to raise her arm 90 degrees before eliciting pain.  In March 2008, the Veteran reported chronic right shoulder pain.  She noted that she was unable to lift her shoulder, move backward, or exercise.  She denied any subsequent dislocations.  The examiner noted some limited functional use of the right shoulder secondary to pain.  Flexion was to 90 degrees and abduction was to 90 degrees.  The right shoulder was non-tender to palpation.  Strength was 5/5.  In June 2008, the Veteran complained of right shoulder pain.  She indicated that she had difficulty with overhead lifting, popping, and blocking.  She indicated that she treated her pain with ibuprofen.  Examination revealed increased pain with movement and decreased flexion and extension.  In an orthopedic surgery consultation dated in August 2008, the Veteran complained of pain and multiple dislocations in the right shoulder.  Abduction was to 90 degrees, flexion was to 110 degrees.  There was a positive apprehension test and mild subluxation.  X-ray imaging was normal.  An October 2008 MRI was suspicious of a focal partial tear to the superior posterior aspect of the labrum.  A right shoulder arthrogram in October 2008 was incomplete due to the Veteran's inability to cooperate.  In November 2008, the Veteran complained of deep pain in the right shoulder, which was mechanical in nature.  She noted a clicking and "binding" in the joint.  Flexion was to 110 degrees and abduction was to 90 degrees.  There was no obvious weakness.  An MRI showed a signal change in the superior labrum.  The assessment was superior labrum anterior and posterior lesion suspected.

In February 2009, the Veteran underwent a right shoulder arthroscopy.  In a May 2009 orthopedic note, the examiner noted a diagnosis of status post right labral repair.  He noted that the Veteran may return to activity as tolerated, but may be limited secondary to recovery time for surgery.  He indicated that the Veteran was still recovering with physical therapy, but he expected good recovery.  In August 2009, the Veteran indicated that she had not had much improvement since she was last seen.  She reported that her right shoulder was "just as bad as it was before surgery."  The examiner noted three healed keloid scars on the right shoulder and tenderness to palpation.  Abduction was to 90 degrees, flexion was to 80 degrees, internal rotation was to 30 degrees, and external rotation was to 30 degrees.  There was pain associated with degrees of range of motion greater than the above parameters.  The assessment was status post right shoulder Bankart lesion with anterior subluxation and instability.

On VA examination dated in August 2009, the examiner noted that the Veteran underwent a right shoulder arthroscopic anterior capsular stablilization in 2009, and was receiving occupational and physical therapy.  The Veteran complained of constant right shoulder pain, with an intensity level of 8/10.  She denied radiation of pain.  She described the pain as sharp and shooting.  The Veteran denied aggravating factors as any movement pertaining to her right shoulder.  Conservative measures included non-weightbearing to her right shoulder and tramadol.  The Veteran reported that she was able to stand with her shoulder in an independent position for 30 minutes before pain began.  She reported that she was able to walk half a mile before pain began.  She noted that she was unable to lift anything greater than five pounds with her right arm.  She indicated that she had difficulty with tasks such as sweeping and mopping.  The Veteran reported that she was able to bathe, toilet, dress, and groom herself without difficulty.  She noted that she was unable to drive due to her right shoulder problem.  She further noted that she was unable to perform household chores such as sweeping, mopping, and vacuum cleaning.  

The Veteran described daily flare-ups, with pain as 10/10.  She indicated the flare-ups lasted anywhere from 30 minutes to an hour.  She reported additional limitation of motion of functional impairment and decreased productivity during the flare-ups.  The Veteran described pain, weakness, stiffness, swelling, heat and redness, instability, and locking to her right shoulder.  She noted the use of a right sling during flare-ups.  There were no constitutional signs of inflammatory arthritis.  There were no recent episodes of dislocation or recurrent subluxation.  There was no ankylosis or obvious deformity.  There was no objective evidence of edema, effusion, instability, redness, heat, or abnormal movement.  Flexion was to 115 degrees, with a five-degree loss of motion on repetitive motion.  Abduction was to 70 degrees, with a ten-degree loss of motion on repetitive motion.  External rotation was to 50 degrees, with a four-degree loss of motion on repetitive motion.  Internal rotation was to 26 degrees, with a six-degree loss of motion on repetitive motion.  The Veteran was additionally limited on repetitious activity to her right shoulder primarily by pain, and also by fatigability/lack of endurance, and weakness.  She was not additionally limited by incoordination.  She exhibited evidence of tenderness, pain, weakness, fatigability/lack of endurance due to the presence of facial grimacing and moaning on examination.  There were no muscle spasms present on examination.  X-ray imaging revealed no significant osseious or articular findings.  MRI imaging was suspicious of a focal partial tear to the superior posterior aspect of the labrum.  The diagnosis was post right shoulder dislocation, 2007.

In a VA treatment record dated on September 25, 2009, the Veteran complained of painful keloid scars and shoulder pain with overhead activity.  It was noted that the Veteran had been to physical therapy infrequently and had not participated in any rotator cuff rehabilitation.  On examination, the Veteran had full range of motion.  She had excellent internal and external rotation, and there was no posterior capsular tightness.  The stable load shift was pain free and without apprehension.  There was tenderness of the greater tuberosity.  The Veteran's scars were large and hypertrophic, but not tender.  The shoulder was stable.  The distal neurovascular examination was satisfactory.  The impression was stable shoulder after anterior arthroscopic stabilization procedure with secondary impingement syndrome from an unbalanced/uncoupled cuff.  The Veteran was instructed to participate in occupational therapy for cuff strengthening.  In January 2010, the Veteran complained of right shoulder pain.  She noted that the pain radiated to the back of the right side of her neck, right shoulder blade, and axillary area.  She complained of pain with overhead activity.  She denied any instability, but reported some weakness into the right arm hand associated with the pain.  She indicated that she was doing exercises, but her significant pain was inhibiting them.  Flexion and abduction were to 90 degrees.  The assessments were tendinitis of the right shoulder and right shoulder impingement syndrome.

In a submission dated in March 2010, the Veteran indicated that her shoulder completely locked up on her.  She indicated that she could not do her own hair or various other activities of daily living.

In a VA treatment record dated in May 2010, the Veteran complained of constant right shoulder pain which radiated down her arm into her elbow.  She indicated her pain had worsened since her surgery.  Electromyogram and nerve conduction studies of the right upper extremity were normal.  There was no electrodiagnostic evidence suggesting neuropathy or cervical radiculopathy.  Flexion and abduction were to 90 degrees.  Internal and external rotation were full, but with pain.  There was no inflammation or tightness.  The physician noted the presence of surgery scars.  In August 2010, the Veteran complained of right shoulder pain and weakness.  She denied instability.  She indicated that she had trouble with overhead activity.  Abduction and flexion were to 90 degrees, and internal and external rotation was full.  Strength was 4/5.  The Veteran had pain with the cross arm test.  An MRI did not reveal any acute pathology.  The assessment was right shoulder impingement.

In a VA orthopedic surgery consultation dated in May 2011, the Veteran reported significant pain in the posterior aspect of her right shoulder.  She noted that her shoulder felt extremely tight, and she was unable to perform full range of motion due to the tightness.  She denied any episodes of dislocation since her surgery.  On examination, there were three well-healed surgical portals with mild keloid formation.  Flexion and abduction were to 90 degrees.  There was pain with internal rotation.  The Veteran could go to approximately the beltline.  There was pain with attempted lift-off and the belly press test.  When attempting passive range of motion, she could not allow more than 90 degrees of forward flexion or abduction.  The Veteran denied instability.  X-ray imaging showed good bony alignment with no significant degenerative changes.  An MRI did not reveal any abnormalities other than post-surgical changes.  The impression was right shoulder instability status post labral repair.  The physician noted that it was difficult to distinguish the exact cause of the Veteran's pain.  He noted "suspect possibly posterior capsule tightness due to incomplete rehabilitation following surgery."  He recommended structured therapy and anti-inflammatories.

On the Veteran's appeal on a VA Form 9 dated in June 2011, the Veteran indicated that her right shoulder disability had worsened in that she was experiencing more tightness and had more limited range of motion since her last VA examination.  She noted that her rehabilitation sessions had been suspended because they were shown to be ineffective to restore her physical capabilities.

In January 2012, the Veteran had surgery on her right shoulder for instability.  A large defect in the rotator interval with extensive degeneration of the capsule and atrophy of the subscapularis was found.  The physician noted that the previous suture anchors were intact to the labrum; however, they were no longer attached to the capsule.  The suture knots appeared to be catching on the humeral head with external rotation.  The post-operative diagnosis was right anterior labral tear, rotator interval tear, and intraarticular loose bodies.

On VA examination in January 2012, the examiner noted that the Veteran had a repair of her anterior labrum and inferior capsular shift four days prior.
He noted a diagnosis of limited motion of the arm post right shoulder arthroscopy with superior labral tear.  The Veteran reported flare-ups; she indicated that prior to her surgery, the only comfortable position for her was with her arm down by her side.  She indicated that all other movement caused pain.  The examiner noted less movement than normal and pain on movement.  He found localized tenderness, but no guarding.  The Veteran did not have ankylosis.  The examiner noted that at the time of the examination, the Veteran's wound was still covered from the surgery.  He indicated that he was unable to examine the right shoulder due to instruction not to move the shoulder or undo the bandage until the Veteran saw her physician again.  He noted that the Veteran will have a recovery period of at least six to eight weeks before she could look for a job due to her recent right shoulder surgery.  He noted that she last worked as a waitress, but she stopped working in spring of 2011 due to increased shoulder pain.  He noted that the Veteran was required to lift heavy trays and sweep, which irritated the right shoulder pain.  He indicated that the Veteran can normally do all activities of daily living.  The examiner recommended a follow-up examination in six months to give a better picture of the veteran's true amount of disability.

In a VA treatment record dated in June 2012, the Veteran reported limited range of motion of the right shoulder, especially with external rotation.  She reported full compliance with physical therapy.  Flexion and abduction were to 90 degrees.  External rotation was to 15 degrees.  Nerve, motor, and sensory function were intact.  The impression was status post right shoulder Bankart repair and capsular shift five months prior.  The plan was to continue physical therapy for three more months.  In August 2012, external rotation was to 35 degrees.  In April 2014, the Veteran reported locking of the right shoulder.  She also noted that she was working at VA in the file room and re-injured her right shoulder.  The physician noted noncompliance post-operation.  Flexion was to 90 degrees, and the Veteran could abduct.  Belly lift off was negative.  The Veteran could only internally rotate to her side pant pocket.

On VA examination in January 2015, the examiner noted a diagnosis of glenohumeral joint dislocation of the right shoulder and shoulder dislocation status post repair.  The examiner noted that over the past two years, the Veteran reported little change in her symptoms.  She indicated that the procedure to resolve the dislocation purposely resulted in a greatly reduced range of motion, especially external rotation, for stability.  The Veteran reported pain with certain movements, lifting over 20 pounds, and sleeping on her shoulder.  The Veteran denied flare-ups.  She described her functional loss as not being able to lift her arm or lift anything with it.  Flexion and abduction were to 110 degrees.  External rotation was to 50 degrees.  Internal rotation was to 30 degrees.  The Veteran was able to perform repetitive-use testing with no change in range of motion.  

The Veteran did not have localized tenderness.  Functional loss included less movement than normal and pain on movement.  The examiner found that pain, weakness, fatigability, or incoordination could not significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  Muscle strength was 5/5 and there was no atrophy.  There were no rotator cuff conditions.  There was no history of mechanical symptoms or recurrent dislocation.  There was a history of instability.  The Veteran did not use assistive devices. X-ray imaging revealed degenerative cystic changes in the anterior aspect of the glenoid.  There were no other bony or soft tissue abnormalities.  There was no evidence of degenerative or traumatic arthritis.  The Veteran reported that in her current position as a respiratory technician, she lost approximately one week of work per year due to her right shoulder disability.  The examiner noted that the Veteran was impacted in her ability to perform work requiring ranging her right arm above shoulder level, as well as lifting greater than 20 pounds with her right shoulder.

In reviewing the evidence of record for the period from June 1, 2009, to January 4, 2012, the Board notes that the objective findings vary.  For example, on VA examination in February 2008, forward flexion was to 180 degrees, with pain at 170 degrees;  abduction was to 180 degrees, with pain at 170 degrees; and internal and external rotation were to 90 degrees, with pain at 70 degrees.  There was no additional limitation of motion on repetitive use.  The examiner found no increase in pain, weakness, fatigue, or endurance after three repetitive motions.  

However, ongoing VA treatment records during this timeframe revealed some evidence of limitation of right arm motion to shoulder level.  In a February 2008 VA treatment record, there was mild limitation of motion and tenderness of the right shoulder.  The Veteran could only raise her arm 90 degrees before eliciting pain.  In March 2008, the examiner noted some limited functional use of the right shoulder secondary to pain.  Flexion was to 90 degrees and abduction was to 90 degrees.  In June 2008, examination revealed increased pain with movement and decreased flexion and extension.  In an orthopedic surgery consultation dated in August 2008, abduction was to 90 degrees, and flexion was to 110 degrees.  In November 2008, flexion was to 110 degrees and abduction was to 90 degrees.  

Considering the overall disability picture for this period and resolving any doubt in favor of the Veteran, the evidence supports the assignment of a 20 percent evaluation for her right shoulder disability  based on limitation of motion at shoulder level.  The preponderance of the evidence is against an evaluation in excess of 20 percent, as the evidence does not more nearly reflect arm motion limited to midway between the side and shoulder level.  Additionally, there was no evidence of right shoulder ankylosis or nonunion, fibrous union, or loss of the head of the humerus, and an evaluation greater than 30 percent is not warranted under Diagnostic Codes 5200 or 5202. 

Therefore, resolving reasonable doubt in favor of the Veteran, for the period from December 21, 2007, to February 12, 2009, a 20 percent rating for limitation of motion of the arm at shoulder level is appropriate.  

In reviewing the evidence of record for the period from June 1, 2009, to January 4, 2012, the Board notes that the objective findings again vary.  For example, immediately following the Veteran's period of convalescence following her right shoulder surgery, there was some continued evidence of flexion and abduction to less than shoulder level (90 degrees).  For example, on VA examination in August 2009, flexion was to 115 degrees, with a five-degree loss of motion on repetitive motion.  Abduction was to 70 degrees, with a ten-degree loss of motion on repetitive motion.  External rotation was to 50 degrees, with a four-degree loss of motion on repetitive motion.  Internal rotation was to 26 degrees, with a six-degree loss of motion on repetitive motion.  The Veteran was additionally limited on repetitious activity to her right shoulder primarily by pain, and also by fatigability/lack of endurance, and weakness.  She exhibited evidence of tenderness, pain, weakness, fatigability/lack of endurance due to the presence of facial grimacing and moaning on examination.  In a VA treatment record dated in August 2009, abduction was to 90 degrees, flexion was to 80 degrees, internal rotation was to 30 degrees, and external rotation was to 30 degrees.  The examiner also noted pain associated with degrees of range of motion greater than the above parameters.  

However, the objective findings showed that the Veteran's range of motion improved on or around September 2009.  In this regard, a VA treatment record dated in September 2009 showed full range of motion.  See September 25, 2009, VA surgery attending inpatient note.  For the remainder of the period, flexion and abduction were consistently at or greater than 90 degrees.  

Therefore, considering the Veteran's complaints and the objective evidence of record, and resolving reasonable doubt in her favor, the Board finds that, for the period from June 1, 2009, to September 24, 2009, the disability picture more nearly approximated limitation of arm motion to midway between side and shoulder level.  Thus, an initial 30 percent rating is warranted for this period.  A rating greater than 30 percent is not warranted as there is no evidence of arm motion limited to 25 degrees from the side.  Additionally, there is no evidence of right shoulder ankylosis or nonunion, fibrous union, or loss of the head of the humerus, and an evaluation greater than 30 percent is not warranted under Diagnostic Codes 5200 or 5202. 

However, for the period from September 25, 2009, to January 4, 2012, regarding the criteria for limitation of motion of the arm under Diagnostic Code 5201, considering pain and functional loss due to pain, flexion and abduction were at most limited to 90 degrees, with pain.  These findings therefore more nearly approximate or equate to limitation of motion of the right arm midway at shoulder level, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, a disability rating higher than 20 percent, based on limitation of motion, is not warranted.  A higher rating is not warranted because the range of motion, even during flare-ups, is not below the shoulder level.  

While the Veteran is competent to report that her disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes she meets the criteria for a higher disability rating, her complaints and the medical findings do not meet the schedular requirements for an evaluation in excess of 20 percent for the period from September 25, 2009, to January 4, 2012, as explained and discussed above.  

Moreover, the evidence shows no ankylosis, flail shoulder, false flail joint, fibrous union, recurrent dislocation at the scapulohumeral joint, malunion of the humerus, dislocation of clavicle or scapula, or nonunion of the clavicle or scapula with loose movement at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.

Accordingly, resolving all doubt in favor of the Veteran, for the period from December 21, 2007, to February 12, 2009, an initial 20 percent rating for limitation of motion of the arm at shoulder level is appropriate.  Resolving all doubt in favor of the Veteran, for the period from June 1, 2009, to September 24, 2009, an initial 30 percent rating for limitation of the arm midway between side and shoulder level is warranted for the Veteran's right shoulder disability.  For the period from September 25, 2009, to January 4, 2012, and for the period beginning March 1, 2012, the Board finds the criteria for a disability rating in excess of 20 percent for the Veteran's right shoulder disability have not been met. As the greater weight of evidence is against the claims that have been denied, there is no doubt on this matter that could be resolved in her favor.
      
      Extension of a Temporary Total Rating under 38 C.F.R. § 4.30

On February 13, 2009, the Veteran underwent an arthroscopic anterior capsular shift for his right shoulder instability.  During the surgery, the Veteran was noted to have anterior laxity with a capsular labral avulsion consistent with a Bankart lesion.  Three anchors were implanted in the shoulder area.  The Veteran tolerated the procedure well and was discharged in stable condition.  In January 2010, the RO granted a temporary total rating from February 13, 2009, to May 31, 2009.  The Veteran disagreed with the termination date of the temporary total evaluation.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.

A total rating will be assigned under this section if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence (effective as to outpatient surgery March 1, 1989); (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more (effective as to outpatient treatment March 10, 1976). 38 C.F.R. § 4.30(a).  Extensions of 1, 2, or 3 months beyond the initial 3 months may be made by applying the same criteria. 38 C.F.R. § 4.30(b)(1).

As set forth, the Veteran was assigned a temporary 100 percent rating under 38 C.F.R. § 4.30 from February 13, 2009, to May 31, 2009.  Extensions of 1, 2 or 3 months beyond the initial 3 months may be made under paragraph (a) (1), (2), or (3) of 38 C.F.R. § 4.30.  See 38 C.F.R. § 4.30(b)(1).  

The February 2009 operative report included a postoperative rehabilitation plan. The Veteran was to have six weeks of immobilization and a sling followed by rehabilitation protocol per the standard rehabilitation protocol for anterior schoulder instability and capsular labral advancement interiorly.

Follow-up reports included an occupational therapy note from April 2009, in which the Veteran was found to have good strength, as well as good active and passive range of motion of the right shoulder.  A subsequent report from May 8, 2009, noted that the Veteran was doing well, and was to advance to activities as tolerated, with some limitations secondary to recovery time for surgery.  The physician noted that the Veteran was currently still recovering with physical therapy at that time, and he expected good recovery.  A VA examination dated in August 2009 noted that the Veteran was still receiving physical therapy and occupational therapy of the shoulder.  The Veteran reported continued pain in the shoulder, which limited activities.  However, there was no indication that the condition continued to require immobilization of the joint or that the Veteran had incompletely healed wounds.

The Board acknowledges that following the period of convalescence, the Veteran had pain in the right shoulder, which limited activities and required continued occupational and physical therapy.  There is, however, no indication of severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.  Accordingly, an extension of the temporary total rating is not warranted. 

IV.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's right shoulder disability are specifically contemplated by the schedular criteria.  For instance, the Veteran's service-connected right shoulder disability is manifested by pain, stiffness, weakness, and limitation of motion.  The ratings assigned contemplates these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

For the period from December 21, 2007, to February 12, 2009, entitlement to a 20 percent disability rating for the Veteran's right shoulder dislocation is granted.

For the period from June 1, 2009, to September 24, 2009, entitlement to a 30 percent disability rating for the Veteran's right shoulder dislocation, status post arthroscopic repair is granted.

For the period from September 25, 2009, to January 4, 2012, entitlement to an increased rating in excess of 20 percent for the Veteran's right shoulder dislocation, status post arthroscopic repair is denied.

Beginning March 1, 2012, entitlement to an increased rating in excess of 20 percent for the Veteran's right shoulder dislocation, status post arthroscopic repair is denied.

Entitlement to an extension beyond May 31, 2009, of the temporary total disability rating pursuant to 38 C.F.R. § 4.30, based upon ongoing convalescence following right shoulder surgery is denied.


REMAND

As to the Veteran's claim for entitlement to an initial increased rating for hyperthyroidism, the Board observes that the Veteran was last afforded a VA examination for her service-connected hyperthyroidism in July 2010, and the evidence indicates that her symptomatology may have worsened.  For example, in the Veteran's appeal on a VA Form 9 dated in June 2011, the Veteran requested a new VA examination for her hyperthyroidism because there had been an increase in severity.  The Veteran described weakness, tremors twice a month, continued tachycardia once a week, inability to gain weight, and constant tearfulness and depression.

Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the evidence showing that her hyperthyroidism may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of her hyperthyroidism.

With respect to the Veteran's assertion that she is unable to work due to her claimed service-connected disabilities, the Board concludes that further development and adjudication of the Veteran's claim for an increased rating for her service-connected hyperthyroidism may provide evidence in support of her claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).


Moreover, a review of the record shows that service connection is presently in effect for the Veteran for: posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified rated as 70 percent disabling; a right shoulder disability rated as 20 percent disabling; chronic maxillary and sphenoid sinusitis rated as noncompensable; allergic rhinitis rated as noncompensable; and hyperthyroidism rated as noncompensable.  Therefore, the Veteran meets the schedular requirements for TDIU.  38 C.F.R. § 4.16(a).  

However, the Veteran's complete employment history is unclear from the record.  In the Veteran's February 2009 VA examination, she reported that she was currently employed as a cook.  She denied any time lost from work due to her disabilities.  In a March 2008 VA examination, the Veteran indicated that she worked as a cook for two weeks, but quit because "a lady made her mad."  However, in a March 2008 VA treatment record, the Veteran indicated that she was working part-time in the evenings.  In a May 2008 VA treatment record, the Veteran reported that she was unemployed.  In an August 2009 VA examination, the Veteran reported that she had been unemployed from 2007 to July 2009 due to her right shoulder disability.  She indicated; however, that she was currently employed as a cashier at Popeyes, and she had a flexible work schedule due to her right shoulder disability.  In an October 2009 VA Form 21-8940, the Veteran indicated that she last worked full time in February 2007 due to her right shoulder disability.  She noted that she worked part-time in August 2009 as a cashier.  In a VA Form 21-4192 dated in November 2009, the Veteran's supervisor from Popeyes indicated that the Veteran last worked on August 31, 2009, due to insubordination and verbally attacking management.  In an April 2010 VA treatment record, the Veteran indicated that she was not currently working because she cussed out her boss at Popeyes and was fired after one month of employment.  

In a July 2010 VA examination, the Veteran indicated that she was applying for nursing school in the fall.  She noted that she had been unemployed since December 2007.  In a July 2010 VA mental health examination, the Veteran reported that she was unemployed.  The examiner found that the Veteran's service-connected PTSD could negatively impact her ability to function in a work setting.  In a January 2012 VA examination, the Veteran indicated that she last worked as a waitress, and stopped working in 2011 due to increased shoulder pain.  She noted that she was unable to lift heavy trays or sweep.  In an April 2014 VA treatment record, the Veteran indicated that she was currently working in the VA file room.  In a January 2015 VA examination, the Veteran indicated that she was currently working as a respiratory technician, and had lost up to one week of work due to her service-connected right shoulder disability in the past year.

However, the Veteran has claimed throughout the course of the appeal that she is unable to work due to her service-connected disabilities, namely her right shoulder disability, PTSD, and hyperthyroidism.  Therefore, it is not clear from the evidence of record whether the Veteran is currently gainfully employed in a full-time occupation.  

Although the Veteran already completed a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, in October 2009, the evidence of record suggests that updated information is needed.  On remand, a new VA Form 21-8940 should be forwarded to the Veteran for completion, and any other development deemed necessary to adjudicate the claim for entitlement to TDIU should be completed.  

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Send a VA Form 21-8940 to the Veteran for 
	completion, and subsequently send a VA Form 21-
	4192, Request for Employment Information in 
	Connection with a Claim for Disability Benefits, to 
	the former employers listed on the Veteran's 
	submitted VA Form 21-8940.

2.  Contact the Veteran, and, with her assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.   Schedule the Veteran for an appropriate VA
   examination, preferably with an endocrinologist, to 
   ascertain the current severity of her service-connected 
   hyperthyroidism.  The examiner must review the 
   electronic claims file.  Any indicated studies are to be 
   performed.  The examiner must note the Veteran's
   contentions regarding ongoing thyroid 
   symptomatology, and should include those symptoms 
   in the ensuing report.
   
   Following a physical examination, the examiner 
   should detail all signs and symptoms related to the 
   Veteran's thyroid condition.  In particular, the 
   examiner should specifically indicate whether the
    Veteran's disability manifests in tachycardia, tremor,
    increased pulse pressure or blood pressure, emotional 
   instability, fatigability, thyroid enlargement, eye 
   involvement, muscular weakness, loss of weight, 
   and/or sympathetic nervous system, cardiovascular, or 
   gastrointestinal symptoms.
   
The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

4.   After completing the above development and any 
	other action deemed necessary, adjudicate the claims.  
	If any benefit sought remains denied, provide the 
	Veteran a supplemental statement of the case after 
	according the requisite time to respond.  The matter 
	should then be returned to the Board for appropriate 
	appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


